DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 13, 2022 in response to the previous Non-Final Office Action (03/15/2022) is acknowledged and has been entered.
	Claims 1 – 6, 10 and 13 – 24 are currently pending.
	Claims 7 – 9, 11 – 12 and 25 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under USC 101
USC 112(b)
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 6, 10 – 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0150133) in view of Yu (US 2014/0036218) in view of Chinese Patent Publication CN108322574A (hereinafter Cheng).
Regarding claim 1, Suzuki et al. disclose, in at least figures 3 – 6 and 8, a camera module, suitable for assembly in an electronic device, comprising: a circuit board (15/36); a photosensitive element (21), which is conductively connected to the circuit board (¶29); a molded base (24), wherein the molded base is integrally molded on the circuit board and the photosensitive element (¶32, 73), and the molded base forms a light window, so as to provide a light passage for the photosensitive chip through the light window (¶33: the molded resin body 24 has an opening 41 through which the pixel region 35 is exposed); and an optical lens (51), wherein the optical lens is supported on the top side of the molded base and corresponds to the light window formed by the molded base (fig. 8; ¶64; 73: lens unit 25 is attached to the upper surface (second surface 24b) of the molded resin body 24. The frame 52 does not cover the side surface 24c of the molded resin body 24. Therefore, without being covered with the frame 52, the side surface 24c of the molded resin body 24 is exposed outward as a surface of the camera module 4), wherein the circuit board comprises a circuit board substrate (11) and at least one electronic component (23, 22), wherein the at least one electronic component is electrically connected to the circuit board substrate (fig. 3; ¶30-31: the controller 22 and the multiple electronic components 23 are disposed on the first surface 11a of the first region 15 of the flexible substrate 11; controller 22 is electrically connected to the imaging device 21 via the wiring pattern and the bonding wire 33 of the flexible substrate 11, and controls the imaging device 21. The electronic component 23 is a passive element, for example, and is a capacitor or resistance), wherein the circuit board substrate has a blank side (11a) (fig. 8), and when the camera module is assembled in the electronic device, the blank side of the circuit board substrate is adjacent to the edge of the electronic device (fig. 1: camera module 4 when assembled is adjacent on side 15 to edge of device 1), and wherein the blank side of the circuit board substrate is free of the at least one electronic component (fig. 2: blank sides 15 or 52 are free from electronic components), wherein the optical lens comprises a lens barrel unit (52) and a group of optical lens sheets, and the optical lens sheets are supported in the lens barrel unit (¶41 lens unit 25 includes a lens 51 (lens portion) and a frame 52. For example, the lens 51 includes multiple lens elements), and a bottom of the lens barrel unit is disposed on the molded base (fig. 8; ¶73: lens unit 25 is attached to the upper surface (second surface 24b) of the molded resin body 24. The frame 52 does not cover the side surface 24c of the molded resin body 24. Therefore, without being covered with the frame 52, the side surface 24c of the molded resin body 24 is exposed outward as a surface of the camera module 4) and wherein the width of the lens barrel unit is smaller than the width of the molded base, so as to define an extension space by the optical lens and the molded base (Fig. 8). Suzuki fails to explicitly disclose a fixed-focus camera module. 
	In the same field of endeavor, Yu teaches  a fixed focus lens assembly with a base integrally molded on the circuit board with an imaging element (fig. 2; ¶15). In light of the teaching of Yu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Yu’s fixed-focused configuration in Suzuki’s system because an artisan of ordinarily skill would recognize that this would result in a miniaturization and ability to use the camera in mobile electronics. The combination of Suzuki-Yu fails to explicitly disclose wherein when the fixed- focus camera module is assembled in the electronic device, the extension space is used to receive a display screen of the electronic device; wherein the lens barrel unit has a stepped portion, wherein the stepped portion is above the molded base and extends inwardly toward an optical axis direction set by the optical lens and is configured to receive at least a portion of the display screen of the electronic device, so as to increase the extension space by means of the stepped portion.
	In the same field of endeavor, Cheng teaches wherein when the camera module is assembled in the electronic device, the extension space is used to receive a display screen of the electronic device (Figs. 3, 5; ¶67: camera 26 and display 22 can be assembled together, are assembled into the display screen component 200, for further detailed description of the camera 26 and display 22 of the fixed connection relationship, to display screen component 200 as an example will be described in detail below); wherein the lens barrel unit has a stepped portion (261-263), wherein the stepped portion is above the molded base and extends inwardly toward an optical axis direction set by the optical lens and is configured to receive at least a portion of the display screen of the electronic device, so as to increase the extension space by means of the stepped portion (Fig. 3-5; ¶67). In light of the teaching of Cheng, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Cheng’s configuration in Suzuki’s system because an artisan of ordinarily skill would recognize that this would result in increase in the display area of the terminal display screen component while still allowing photographing.

Regarding claim 2, Suzuki et al. in view of Yu in view of Cheng disclose all of the aforementioned limitations of claim 1. Suzuki also teaches wherein the circuit board substrate further has a flexible board connection side (16) and two wing sides (top and bottom sides of fig. 3), wherein the flexible board connection side is opposite to the blank side (left side of fig. 3), and the two wing sides each extend between the flexible board connection side and the blank side (fig. 3), and wherein the at least one electronic component (23) is disposed on at least one of the two wing sides of the circuit board substrate (fig. 3).

Regarding claim 3, Suzuki et al. in view of Yu in view of Cheng disclose all of the aforementioned limitations of claim 1. Suzuki also teaches wherein the circuit board substrate further has a flexible board connection side (16) and two wing sides (top and bottom sides of fig. 3), wherein the flexible board connection side is opposite to the blank side (left side of fig. 3), and the two wing sides each extend between the flexible board connection side and the blank side (fig. 3), and wherein the at least one electronic component (23/22) is disposed on at least one of the two wing sides and the flexible board connection side of the circuit board substrate (fig. 3).

Regarding claim 4, Suzuki et al. in view of Yu in view of Cheng disclose all of the aforementioned limitations of claim 1. Suzuki also teaches wherein the circuit board substrate further has a flexible board connection side (16) and two wing sides (top and bottom sides of fig. 3), wherein the flexible board connection side is opposite to the blank side (left side of fig. 3), and the two wing sides each extend between the flexible board connection side and the blank side (fig. 3), and wherein the at least one electronic component (23/22) is disposed on one of the two wing sides and the flexible board connection side of the circuit board substrate (fig. 3).

Regarding claim 5, Suzuki et al. in view of Yu in view of Cheng disclose all of the aforementioned limitations of claim 2. Yu also teaches wherein the width of the blank side of the circuit board substrate is smaller than the width of the flexible board connection side opposite to the blank side (fig. 3).

Regarding claim 6, Suzuki et al. in view of Yu in view of Cheng disclose all of the aforementioned limitations of claim 5. Suzuki also teaches wherein the molded base is integrally molded on the circuit board and the photosensitive element, and covers at least a part of the circuit board, at least a part of the photosensitive element and the at least one electronic component (fig. 4; ¶32, 36: the molded resin body 24 covers the logic circuit 36 of the imaging device 21. That is, the molded resin body 24 is in contact with the logic circuit 36 on the second surface 21b of the imaging device 21).

Regarding claim 10, Suzuki et al. in view of Yu in view of Cheng disclose all of the aforementioned limitations of claim 1. Suzuki also teaches wherein the width of the lens barrel unit is greater than the width of the light window of the molded base (fig.8), and wherein the lens barrel unit is disposed across the light window and is supported on the top side of the molded base (figs. 8).

Regarding claim 13, Suzuki et al. in view of Yu in view of Cheng disclose all of the aforementioned limitations of claim 1. Suzuki also teaches wherein the edge of the lens barrel unit located on the blank side of the circuit board substrate is aligned with the edge of the blank side of the circuit board substrate (fig. 4, 6, 8).

Regarding claim 14, Suzuki et al. in view of Yu in view of Cheng disclose all of the aforementioned limitations of claim 1. Yu also teaches wherein the optical lens sheet located on the topmost side of the lens barrel unit is a glass lens sheet (¶15: optical lens group 18 may include one or more non-zoom lenses made of glass).
Claim 24 is rejected for the same reasons as claim 1, supra. Suzuki also teaches the added limitation of an electronic device body (1) (fig. 1).

Claim 15 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0150133) in view of Yu in view of Cheng in view of WO 2017020751 (hereinafter Zhang; US 2021/0329149 being used as translation).
Regarding claim 15, Suzuki et al. in view of Yu in view of Cheng disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the fixed-focus camera module further comprises a filter element, and the filter element is held in the light passage of the photosensitive element.
	In the same field of endeavor, Zhang teaches filter elements 40 disposed on the step 1221 formed by the carrying portion 122 to be supported by the carrying portion 122 (fig. 3; ¶74). In light of the teaching of Zhang, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Zhang’s teaching in Suzuki’s system because an artisan of ordinarily skill would recognize that this would result in an image with a specific filter characteristic which will be satisfactory to the user.

Regarding claim 16, Suzuki et al. in view of Yu in view of Cheng in view of Zhang disclose all of the aforementioned limitations of claim 15. Zhang also teaches  wherein the top side of the molded base has a groove, and the filter element is assembled in the groove so that the filter element is held in the light passage of the photosensitive element (fig. 3; ¶74).

Regarding claim 17, Suzuki et al. in view of Yu in view of Cheng in view of Zhang disclose all of the aforementioned limitations of claim 15. Zhang also teaches wherein the fixed-focus camera module further comprises a filter element lens holder, and the filter element lens holder is assembled on the molded base, and is used for mounting the filter element so that the filter element is held in the light passage of the photosensitive element (fig. 3; ¶74).

Regarding claim 18, Suzuki et al. in view of Yu in view of Cheng in view of Zhang disclose all of the aforementioned limitations of claim 15. Zhang also teaches wherein the top side of the molded base has a groove, the fixed-focus camera module further comprises a filter element lens holder, and the filter element lens holder is mounted in the groove of the molded base for mounting the filter element thereon (fig. 3; ¶74).

Regarding claim 19, Suzuki et al. in view of Yu in view of Cheng in view of Zhang disclose all of the aforementioned limitations of claim 17. Zhang also teaches wherein the optical lens is attached to the filter element lens holder to be held on the top side of the molded base and correspond to the light window formed by the molded base (fig. 3; ¶74).

Regarding claim 20, Suzuki et al. in view of Yu in view of Cheng in view of Zhang disclose all of the aforementioned limitations of claim 18. Zhang also teaches wherein the depth of the groove is consistent with the height of the filter element lens holder, so that the top surface of the filter element lens holder is aligned with the top surface of the molded base (fig. 4).

Regarding claim 21, Suzuki et al. in view of Yu in view of Cheng in view of Zhang disclose all of the aforementioned limitations of claim 20. Zhang also teaches wherein the optical lens is simultaneously attached to the filter element lens holder and the molded base, so that the optical lens is held on the top side of the molded base and corresponds to the light window formed by the molded base (fig. 4).

Regarding claim 22, Suzuki et al. in view of Yu in view of Cheng in view of Zhang disclose all of the aforementioned limitations of claim 21. Zhang also teaches wherein the optical lens is supported partially by both the filter element lens holder and the molded base, so that the optical lens is held on the top side of the molded base and corresponds to the light window formed by the molded base (fig. 4).

Regarding claim 23, Suzuki et al. in view of Yu in view of Cheng in view of Zhang disclose all of the aforementioned limitations of claim 15. Zhang also teaches further comprising a limit protrusion, wherein the limit protrusion (123/124) is circumferentially and convexly extended upwardly from the filter element lens holder for limiting the optical lens within the limit protrusion (fig. 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698